MANDATE

                     The Fourteenth Court of Appeals
                                  NO. 14-15-00043-CV

Reginald J. Hunter and Nekisha T. Appealed from the 190th District Court
Hunter, Appellants                of Harris County. (Tr. Ct. No. 2014-
v.                                55014). Opinion delivered Per Curiam.

The Bank of New York Mellon fka The
Bank of New York, as Trustee for the
Certificate Holder of CWABS, Inc.,
Asset-Backed Certificates Series 2007-
4, Appellee
TO THE 190TH DISTRICT COURT OF HARRIS COUNTY, GREETINGS:
      Before our Court of Appeals on April 14, 2015, the cause upon appeal to revise or
reverse your judgment was determined. Our Court of Appeals made its order in these
words:
      Today the Court heard appellee’s motion to dismiss the appeal from the order signed
by the court below on December 8, 2014. Having considered the motion and found it
meritorious, we order the appeal DISMISSED.
      We further order that all costs incurred by reason of this appeal be paid by
appellants, Reginald J. Hunter and Nekisha T. Hunter, jointly and severally.
      We further order this decision certified below for observance.
       WHEREFORE, WE COMMAND YOU to observe the order of our said Court in
this behalf and in all things have it duly recognized, obeyed, and executed.
      WITNESS, the Hon. Kem Thompson Frost, Chief Justice of our Fourteenth Court
of Appeals, with the Seal thereof affixed, at the City of Houston, June 26, 2015.